Mahan, P. J.
(concurring specially) : I am of the opinion that the reversal is pot based upon the proper ground; that the error which is made the foundation of reversal is not sufficient therefor in view of the entire record. I am well satisfied that the judgment must be reversed upon another ground. The court erroneously charged the jury that for the plaintiff to recover she must prove that the injury was occasioned by reason of steam negligently allowed to escape from the defendant’s locomotive ; that in considering negligence upon the part of the defendant in operation of said locomotive, it was not negligence to allow such steam to escape as was necessary in the successful operation thereof, and the plaintiff must show by a preponderance of all the evidence that an unnecessary amount of steam was allowed to escape, whereby the injury was occasioned, and that this was the only ground of negligence. Under the evidence contained in the record, the jury were compelled to and did ignore this instruction in order to find for the plaintiff at all. The allegations of negligence are entirely different from that inserted in this instruction. However, it was the duty of the jury under the decision of the supreme court to give full effect to this instruction, and having ignored it, and returned a verdict in violation thereof, a new trial ought to have been awarded.